COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re 8650 Frisco, LLC d/b/a Estilo Gaucho Brazilian Steakhouse,
                         Mandona, LLC, Galovelho, LLC, Bahtche, LLC, Claudio Nunes and
                         David Jeiel Rodrigues

Appellate case number:   01-15-00423-CV

Trial court case number: 2014-10896

Trial court:             133rd District Court of Harris County

       Relators, 8650 Frisco, LLC d/b/a Estilo Gaucho Brazilian Steakhouse, Mandona, LLC,
Galovelho, LLC, Bahtche, LLC, Claudio Nunes and David Jeiel Rodrigues have filed a petition
for writ of mandamus. On May 7, 2015, relators filed a “Motion for Emergency Temporary
Relief to Stay Action by the Trial Court,” requesting an emergency stay of the trial court’s
consideration of real parties in interest’s “Fourth Motion to Enforce the Court’s Order and for
Sanctions.” Realtors’ motion for emergency temporary relief is denied.

       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually     Acting for the Court


Date: May 14, 2015